CHILTON, J.
The Judge of the Probate Court decided this case right. If it had been the intention of the testator to have the shares to which his children would be entitled in his estate apportioned off upon the marriage of his daughters respectively, and the attainment of the age of majority of his sons, lie would hardly have postponed those who were married and were of age at the time of making his’ will, but would have provided for their coming into possession of their shares immediately, or as soon as the same could have been apportioned off to them consistently with the "proper administration of his estate. So far from this, he makes a provision for his married daughter, Mrs. McKee, who was of age, in the 'specific bequest of three slaves, and seems to contemplate that those slaves will increase before the final division, at'which time the three slaves so given, but not their increase, are to be returned and appraised.
Again: he requires that all the property is to be kept together in common, and all his landed estate is to bo sold when his youngest son arrives at the age of twenty-one years. If it be true, as contended by the counsel for the plaintiff in errror, that oachheir upon arriving at age, or the daughters upon then-respective marriages, are entitled to their shares, to obtain which the whole estate, embracing the land, must be valued, the result *596would be to throw the youngest child entirely upon the land for’ his share, if it bo equal in value to one share, which we are quite sure was never contemplated by the testator. Indeed, the will dxpressly provides for the contrary, by requiring the proceeds arising from the sale of the land to bo divided as the other property. So that, aside from the positive direction that all his property shall be kept together in common until his sons arrive at the age of twenty-one,- &c., other portions of the will suffi-" diently indicate an intention to postpone the division until the ’ majority of the youngest' son. The fact that it would be unrea-' sonable and impolitic to retain the land after the slaves, Avhoso’ labor may be suppósed to’have rendered it productive, shall have been apportioned off among the distributees, may furnish ¿h addi-' tlonal consideration in arriving at the conclusion that the testa-i tbr did not intend’to have a division of his slaves before his land ffas sold. We are satisfied, from the whole will, that the plain-' tiff in error can have no' division until the youngest son arrives át age and each of the other children of the testator shall have' received four thousand dollars. Then he may share equally in’ the remainder.-
Decree of the Probate Court affirmed. -